Exhibit 10.1


ASSET PURCHASE AGREEMENT


 
 
This Asset Purchase Agreement (the "Agreement") is effective 15/07/2015
 
 

BETWEEN: Lazaraus Resources Pty Ltd (ACN 152 969 901)   (the "Vendor"), an
Australian Registered Proprietary Company, Limited by Shares, registered under
the Corporations Act 2001, with its main office located at:

 
108 Outram Street, West Perth, WA, 6005
 
 

AND: Panex Resources WA Pty Ltd (ACN 607 016 491) (the "Purchaser"), an
Australian Registered Proprietary Company, Limited by Shares, registered under
the Corporations Act 2001, and a 100% owned subsidiary of Panex Resources
Incorp. USA, with its main office located at:

 
Level 1, Suit 5, 55 Salvado Road, Subiaco, WA, 6008
 
WHEREAS the Purchaser desires to purchase, and Vendor desires to sell, some
assets, rights and interests as described in Schedule A hereof (the "Purchased
Assets") in accordance with the terms, conditions and agreements hereinafter
contained.
 
NOW THEREFORE, the parties agree as follows:
 
 
1.  SALE AND PURCHASE
 

1.1 Purchased Assets: Upon and subject to the terms and conditions hereof, the
Vendor sells to the Purchaser and the Purchaser purchases from the Vendor, as of
the Effective Date and conditional upon the Purchased Assets being free and
clear of any liens or encumbrances and all statutory reporting up to date
including but not limited to Form 5 expenditure reports and rates and taxes.




1.2 Documentation: The Vendor shall promptly provide the Purchaser with all
relevant technical documentation available to the Vendor regarding the Purchased
Assets including, but not limited to, documentation that is necessary to operate
the Purchased Assets.




1.3 Purchase Price: The purchase price payable by the Purchaser to the Vendor
for the Purchased Assets is AUD$3,000.00 (the "Purchase Price"). For all
purposes, including for income tax purposes, the parties agree to allocate the
Purchase Price in accordance with the provisions of Schedule A.




1.4 Effective Date: The sale and purchase of the Purchased Assets shall be
conditional upon the lodgment of annual Form 5 expenditure reports, payment of
any taxes and rates due and any third party invoices related to the Assets, and
shall be effective upon the date (the "Effective Date") of provision of a
stamped copy of the lodged Transfer Form 23, which shall be no later than 24
July 2015, failing which this Agreement shall become null and void, the Purchase
Price shall be returned to the Purchaser if paid and the Purchased Assets shall
be returned to the Vendor if transferred. In such a case, no party shall be

--------------------------------------------------------------------------------



entitled to any compensation other than the return of the Purchase Price and
Purchased Assets.



1.5 Assumed Obligations: The Purchaser shall assume all ongoing costs associated
with the Assets from the Effective Date including Mines Department obligations
and rates and taxes




1.6 Excluded Obligations: Except for the Assumed Obligations or as expressly
provided herein, the Purchaser is not assuming any past, present and future
indebtedness, liabilities, obligations, contracts and commitments of the Vendor,
whether arising out of or resulting from the Purchased Assets.




1.7 Sales and Transfer Taxes: The Purchaser shall pay any and all federal,
provincial or local taxes, in the nature of income, sale, use, transfer, gain,
recording and any similar tax, fee or duty required to be paid in respect of the
assignment or transfer to the Purchaser of the Purchased Assets and the filing
and recording thereof, including without limitation tax on the Purchase Price.

 
 
2.                   REPRESENTATIONS AND WARRANTIES OF THE VENDOR
 
The Vendor represents and warrants as at the date hereof to the Purchaser as
follows and acknowledges that the Purchaser is relying on such representations
and warranties in connection with its purchase of the Purchased Assets.



2.1 Organization: The Vendor is a resident of Western Australia, subsisting
under the laws of Western Australia and has the legal authority to own the
property and to enter into this Agreement and to perform its obligations
hereunder.




2.2 Due Authorization: The execution of this Agreement has been duly authorized,
executed and delivered by the Vendor and constitutes legal, valid and binding
obligations of the Vendor, enforceable against the Vendor in accordance with its
terms.




2.3 Title To The Assets: The Purchased Assets are owned by the Vendor with a
good and valid title, free and clear of any and all encumbrances.




2.4 Residency: The Vendor is a resident of Australia for the purposes of the
Income Tax Act of Australia.

 
 
3.                   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants as at the date hereof to the Vendor
as follows and acknowledges that the Vendor is relying on such representations
and warranties in connection of the sale of the Purchased Assets.



3.1 Organization: The Purchaser is a corporation duly incorporated and organized
and validly subsisting under the laws of Nevada, USA and has the corporate power
to own the property and to enter into this Agreement and to perform its
obligations hereunder.




3.2 Due Authorization: The execution of this Agreement has been duly authorized,
executed and delivered by the Purchaser and constitutes legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with its terms.








--------------------------------------------------------------------------------




4.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 
4.1
Survival of Representations and Warranties. The representations and warranties
contained herein will survive the completion of the sale and purchase of the
Purchased Assets herein for a period of one year.

 
 
5.                   GENERAL
 
 
5.1
Independent Contractor: This Agreement shall not constitute either party the
agent or legal representative of the other party for any purpose.




5.2 Entire Agreement: The parties agree that this Agreement constitutes a
complete and exclusive statement of the terms and conditions between them
covering the performance thereof and cannot be altered, amended or modified
except in writing executed by the parties to be bound thereby. This Agreement
supersedes all prior negotiations, agreements and communications, written or
oral, between the parties with respect to the subject matter hereof.




5.3 Headings: The headings in this Agreement are for convenience of reference
only and shall not affect the construction or interpretation hereof.




5.4 Invalidity: If any of the provision contained in this Agreement are found by
a court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions
contained herein shall not be in any way affected or impaired thereby.




5.5 Further Assurances: Each of the parties hereto will cooperate with the other
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by the other party as necessary to carry-out, evidence and confirm the
intended purposes of this Agreement.




5.6 Successors and Assigns: All obligations set forth in this Agreement will
bind and inure to the benefit of the respective successors and permitted assigns
of the parties whether expressed or not. This Agreement and any rights pursuant
hereto shall not be assignable by the parties without the prior written consent
of the other party.




5.7 Notices: Any notice, report, demand, waiver, consent or other communication
given by a party under this Agreement shall be in writing and shall be deemed to
be duly given (i) when personally delivered, or (ii) upon delivery by overnight
courier service which provides evidence of delivery or (iii) when 3 days have
elapsed after its transmittal by registered or certified mail, postage prepaid,
return-receipt requested, addressed to the party to whom directed at the party's
address as it appears above or another address of which that party has given
notice.




5.8 Governing Law: This Agreement shall be governed by and construed in
accordance with the domestic laws of the Western Australia and the laws of
Australia applicable. The parties hereto expressly agree that any dispute or
controversy arising out of or relating to this Agreement including the
interpretation, execution or breach thereof, arising in the course of or
following its performance, shall be brought before a competent court located in
the Western Australia of Australia.

 
IN WITNESS WHEREOF, each party to this agreement has caused it to be executed at
[place of execution] on the date indicated above.





--------------------------------------------------------------------------------





EXECUTED by
LAZARUS RESOURCES PTY LTD
ACN 152 969 901
in accordance with Section 127 of the Corporations Act 2001
 
 
______________________________________________
Sole Director
 
 
_____________________________________________________________
Name of Director/Company Secretary
 
)
)
)
)
)
 
 
 
 
 
 
 
 
_____________________________________________________________
Witness
 
 
_____________________________________________________________
Name & Address of Witness



EXECUTED by
PANEX RESOURCES WA PTY LTD
ACN 607 016 491
in accordance with Section 127 of the Corporations Act 2001
 
 
_____________________________________________________________
Director/Company Secretary
 
 
_____________________________________________________________
Name of Director/Company Secretary
(BLOCK LETTERS)
 
)
)
)
)
)
 
 
 
 
 
 
 
_____________________________________________________________
Director
 
 
_____________________________________________________________
Name of Director (BLOCK LETTERS)












--------------------------------------------------------------------------------

SCHEDULE A
ASSETS, RIGHTS AND INTERESTS
 
 
Assets
 
1.            Inventory: Exploration Licence E80/4675 located some 85km SW of
Halls Creek in the Kimberley Mineral Field of Western Australia
 
2.            All data reports and technical information related to E80/4675
including copies of all regulatory reporting; metadata files and databases







